Exhibit 10.23

 

 

 

SUBSIDIARY GUARANTY AGREEMENT

 

dated as of December 19, 2012,

 

by and among

 

certain Subsidiaries of
SUPREME INDUSTRIES, INC.,

as Guarantors,

 

in favor of

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINED TERMS

1

SECTION 1.1

Definitions

1

SECTION 1.2

Other Definitional Provisions

1

ARTICLE II

GUARANTY

2

SECTION 2.1

Guaranty

2

SECTION 2.2

Bankruptcy Limitations on Guarantors

2

SECTION 2.3

Agreements for Contribution

3

SECTION 2.4

Nature of Guaranty

4

SECTION 2.5

Waivers

5

SECTION 2.6

Modification of Loan Documents, etc.

8

SECTION 2.7

Demand by the Administrative Agent

9

SECTION 2.8

Remedies

9

SECTION 2.9

Benefits of Guaranty

9

SECTION 2.10

Termination; Reinstatement

9

SECTION 2.11

Payments

10

ARTICLE III

REPRESENTATIONS AND WARRANTIES

10

ARTICLE IV

COVENANTS

10

ARTICLE V

MISCELLANEOUS

10

SECTION 5.1

Notices

10

SECTION 5.2

Amendments, Waivers and Consents

11

SECTION 5.3

Expenses; Indemnification; Waiver of Consequential Damages, etc.

11

SECTION 5.4

Right of Setoff

11

SECTION 5.5

Governing Law; Jurisdiction; Venue; Service of Process

12

SECTION 5.6

Waiver of Jury Trial

12

SECTION 5.7

Injunctive Relief

13

SECTION 5.8

No Waiver by Course of Conduct, Cumulative Remedies

13

SECTION 5.9

Successors and Assigns

13

SECTION 5.10

All Powers Coupled With Interest

13

SECTION 5.11

Survival of Indemnities

13

SECTION 5.12

Severability of Provisions

14

SECTION 5.13

Counterparts

14

SECTION 5.14

Integration

14

SECTION 5.15

Advice of Counsel, No Strict Construction

14

SECTION 5.16

Acknowledgements

14

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 5.17

Releases

15

SECTION 5.18

Additional Guarantors

15

SECTION 5.19

Secured Parties

15

 

ii

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTY AGREEMENT (this “Guaranty”), dated as of December 19, 2012,
is made by certain Subsidiaries of Supreme Industries, Inc., a Delaware
corporation (such Subsidiaries, collectively, the “Guarantors” and each, a
“Guarantor”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
benefit of itself and the Secured Parties.

 

STATEMENT OF PURPOSE

 

Pursuant to the terms of the Credit Agreement dated of even date herewith (the
“Credit Agreement”) by and among the Borrower, the Lenders and the
Administrative Agent, the Lenders have agreed to make Extensions of Credit to
the Borrower upon the terms and subject to the conditions set forth therein.

 

The Borrower and the Guarantors, though separate legal entities, comprise one
integrated financial enterprise, and all Extensions of Credit to the Borrower
will inure, directly or indirectly, to the benefit of each of the Guarantors.

 

It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Borrower under the Credit Agreement that
the Guarantors shall have executed and delivered this Guaranty to the
Administrative Agent, for the benefit of the Secured Parties.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the Borrower
thereunder, the Guarantors hereby, jointly and severally agree with the
Administrative Agent, for the benefit of the Secured Parties, as follows:

 

ARTICLE I
DEFINED TERMS

 

SECTION 1.1                                             Definitions. The
following terms when used in this Guaranty shall have the meanings assigned to
them below:

 

“Additional Guarantor” means each Subsidiary of the Borrower which hereafter
becomes a Guarantor pursuant to Section 5.18 hereof and Section 8.14 of the
Credit Agreement.

 

“Guaranteed Obligations” has the meaning assigned thereto in Section 2.1 hereof.

 

SECTION 1.2                                             Other Definitional
Provisions.

 

(a)                                 Terms defined in the Credit Agreement and
not otherwise defined herein shall have the meaning assigned thereto in the
Credit Agreement.

 

(b)                                 The terms of Sections 1.2, 1.6, 1.7, and
12.15 of the Credit Agreement are incorporated herein by reference as if fully
set forth herein; provided that references therein to “Agreement” shall mean
this Guaranty.

 

(c)                                  Where the context requires, terms relating
to the Collateral or any part thereof, when used in relation to a Guarantor,
shall refer to such Guarantor’s Collateral or the relevant part thereof.

 

1

--------------------------------------------------------------------------------


 

ARTICLE II
GUARANTY

 

SECTION 2.1                                             Guaranty. Each Guarantor
hereby, jointly and severally with the other Guarantors, absolutely, irrevocably
and unconditionally guarantees as a primary obligor and not merely as a surety
to the Administrative Agent for the benefit of the Secured Parties, and their
respective permitted successors, endorsees, transferees and assigns, the prompt
payment and performance of all Secured Obligations of the Borrower and its
Subsidiaries, whether primary or secondary (whether by way of endorsement or
otherwise), whether now existing or hereafter arising, whether or not from time
to time reduced or extinguished (except by payment thereof) or hereafter
increased or incurred, whether enforceable or unenforceable as against the
Borrower or any of its Subsidiaries, whether or not discharged, stayed or
otherwise affected by any Debtor Relief Law or proceeding thereunder, whether
created directly with the Administrative Agent or any other Secured Party or
acquired by the Administrative Agent or any other Secured Party through
assignment or endorsement or otherwise, whether matured or unmatured, whether
joint or several, as and when the same become due and payable (whether at
maturity or earlier, by reason of acceleration, mandatory repayment or
otherwise), in accordance with the terms of any such instruments evidencing any
such obligations, including all renewals, extensions or modifications thereof
(all of the foregoing being hereafter collectively referred to as the
“Guaranteed Obligations”).

 

SECTION 2.2                                             Bankruptcy Limitations
on Guarantors. Notwithstanding anything to the contrary contained in
Section 2.1, it is the intention of each Guarantor and the Secured Parties that,
in any proceeding involving the bankruptcy, reorganization, arrangement,
adjustment of debts, relief of debtors, dissolution or insolvency or any similar
proceeding with respect to any Guarantor or its assets, the amount of such
Guarantor’s obligations with respect to the Guaranteed Obligations (or any other
obligations of such Guarantor to the Secured Parties) shall be equal to, but not
in excess of, the maximum amount thereof not subject to avoidance or recovery by
operation of Debtor Relief Laws after giving effect to Section 2.3(a). To that
end, but only in the event and to the extent that after giving effect to
Section 2.3(a), such Guarantor’s obligations with respect to the Guaranteed
Obligations (or any other obligations of such Guarantor to the Secured Parties)
or any payment made pursuant to such Guaranteed Obligations (or any other
obligations of such Guarantor to the Secured Parties) would, but for the
operation of the first sentence of this Section 2.2, be subject to avoidance or
recovery in any such proceeding under Debtor Relief Laws after giving effect to
Section 2.3(a), the amount of such Guarantor’s obligations with respect to the
Guaranteed Obligations (or any other obligations of such Guarantor to the
Secured Parties) shall be limited to the largest amount which, after giving
effect thereto, would not, under Debtor Relief Laws, render such Guarantor’s
obligations with respect to the Guaranteed Obligations (or any other obligations
of such Guarantor to the Secured Parties) unenforceable or avoidable or
otherwise subject to recovery under Debtor Relief Laws. To the extent any
payment actually made pursuant to the Guaranteed Obligations exceeds the
limitation of the first sentence of this Section 2.2 and is otherwise subject to
avoidance and recovery in any such proceeding under Debtor Relief Laws, the
amount subject to avoidance shall in all events be limited to the amount by
which such actual payment exceeds such limitation and the Guaranteed Obligations
as limited by the first sentence of this Section 2.2 shall in all events remain
in full force and effect and be fully enforceable against such Guarantor. The
first sentence of this Section 2.2 is intended solely to preserve the rights of
the Secured Parties hereunder against such Guarantor in such proceeding to the
maximum extent permitted by Debtor Relief Laws and neither such Guarantor, the
Borrower, any other Guarantor nor any other Person shall have any right or claim
under such sentence that would not otherwise be available under Debtor Relief
Laws in such proceeding.

 

2

--------------------------------------------------------------------------------


 

SECTION 2.3                                             Agreements for
Contribution.

 

(a)                                 The Guarantors hereby agree among themselves
that, if any Guarantor shall make an Excess Payment (as defined below), such
Guarantor shall have a right of contribution from each other Guarantor in an
amount equal to such other Guarantor’s Contribution Share (as defined below) of
such Excess Payment. The payment obligations of any Guarantor under this
Section 2.3(a) shall be subordinate and subject in right of payment to the
Guaranteed Obligations until such time as the Guaranteed Obligations (other than
(1) contingent indemnification obligations and (2) obligations and liabilities
under Secured Cash Management Agreements or Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
shall have been made) have been indefeasibly paid in full in cash and the
Commitments terminated, and none of the Guarantors shall exercise any right or
remedy under this Section 2.3(a) against any other Guarantor until such
Guaranteed Obligations have been indefeasibly paid in full in cash and the
Commitments terminated. For purposes of this Section 2.3(a), (i) “Excess Amount”
means, (for any Guarantor the amount by which the aggregate present fair salable
value of its assets and properties exceeds the amount of its debts and
liabilities and including probable, contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding its obligations hereunder) provided that
if the fair salable value of the assets and properties of any Guarantor does not
exceed such Guarantor’s debts and liabilities (including obligations hereunder)
such Guarantor’s Excess Amount shall be zero (0); (ii) “Excess Payment” means
the amount paid by any Guarantor in excess of its Ratable Share (as defined
below) of any Guaranteed Obligations; (iii) “Ratable Share” means, for any
Guarantor in respect of any payment of Guaranteed Obligations, the ratio
(expressed as a percentage) as of the date of such payment of Guaranteed
Obligations of (A) the Excess Amount to (B) the sum of the Excess Amounts of all
of the Guarantors; provided, however, that, for purposes of calculating the
Ratable Shares of the Guarantors in respect of any payment of Guaranteed
Obligations, any Guarantor that became a Guarantor subsequent to the date of any
such payment shall be deemed to have been a Guarantor on the date of such
payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such payment; and (iv) “Contribution Share” means, for any Guarantor in
respect of any Excess Payment made by any other Guarantor, the ratio (expressed
as a percentage) as of the date of such Excess Payment of (A) the Excess Amount
of such Guarantor to (B) the sum of the Excess Amounts of all of the Guarantors
other than the maker of such Excess Payment; provided, however, that, for
purposes of calculating the Contribution Shares of the Guarantors in respect of
any Excess Payment, any Guarantor that became a Guarantor subsequent to the date
of any such Excess Payment shall be deemed to have been a Guarantor on the date
of such Excess Payment and the financial information for such Guarantor as of
the date such Guarantor became a Guarantor shall be utilized for such Guarantor
in connection with such Excess Payment. Each of the Guarantors recognizes and
acknowledges that the rights to contribution arising hereunder shall constitute
an asset in favor of the party entitled to such contribution. This Section 2.3
shall not be deemed to affect any right of subrogation, indemnity, reimbursement
or contribution that any Guarantor may have under Applicable Law against the
Borrower in respect of any payment of Guaranteed Obligations.

 

(b)                                 Notwithstanding any payment or payments by
any of the Guarantors hereunder, or any setoff or application of funds of any of
the Guarantors by the Administrative Agent or any other Secured Party, or the
receipt of any amounts by the Administrative Agent or any other Secured Party
with respect to any of the Guaranteed Obligations, none of the Guarantors shall
be entitled to be subrogated to any of the rights of the Administrative Agent or
any other Secured Party against the Borrower or the other Guarantors or against
any collateral security held by the Administrative Agent or any other Secured
Party for the payment of the Guaranteed Obligations nor shall any of the
Guarantors seek any reimbursement or contribution from the Borrower or any of
the other Guarantors in respect of payments made by such Guarantor in connection
with the Guaranteed Obligations, until all amounts owing to the Administrative
Agent and the Secured Parties on account of the Guaranteed Obligations (other
than (1) contingent

 

3

--------------------------------------------------------------------------------


 

indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) are indefeasibly paid in full in cash and the Commitments are
terminated. If any amount shall be paid to any Guarantor on account of such
subrogation reimbursement or contribution rights at any time when all of such
Guaranteed Obligations shall not have been indefeasibly paid in full, such
amount shall be held by such Guarantor in trust for the Administrative Agent,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly endorsed by such Guarantor to the
Administrative Agent, if required) to be applied against the Guaranteed
Obligations, whether matured or unmatured, in such order as set forth in the
Credit Agreement.

 

SECTION 2.4                                             Nature of Guaranty.

 

(a)                                 Each Guarantor agrees that this Guaranty is
a continuing, unconditional guaranty of payment and performance and not of
collection, and that its obligations under this Guaranty shall be primary,
absolute and unconditional, irrespective of, and unaffected by:

 

(i)                                     the genuineness, legality, validity,
regularity, enforceability or any future amendment of, or change in, or
supplement to, the Credit Agreement, any other Loan Document, any Cash
Management Agreement or any Hedge Agreement or any other agreement, document or
instrument to which the Borrower, any Guarantor or any of their respective
Subsidiaries or Affiliates is or may become a party, (including any increase in
the Secured Obligations resulting from any extension of additional credit or
otherwise);

 

(ii)                                  any action under or in respect of the
Credit Agreement, any other Loan Document, any Cash Management Agreement or any
Hedge Agreement in the exercise of any remedy, power or privilege contained
therein or available to any of them at law, in equity or otherwise, or waiver or
refraining from exercising any such remedies, power or privileges (including any
manner of sale, disposition or any application of any sums by whomever paid or
however realized to any Guaranteed Obligations owing by the Borrower or any
Guarantor to the Administrative Agent or any other Secured Party in such manner
as the Administrative Agent or any other Secured Party shall determine in its
reasonable discretion);

 

(iii)                               the absence of any action to enforce this
Guaranty, the Credit Agreement, any other Loan Document, any Cash Management
Agreement or any Hedge Agreement or the waiver or consent by the Administrative
Agent or any other Secured Party with respect to any of the provisions of this
Guaranty, the Credit Agreement, any other Loan Document, any Cash Management
Agreement or any Hedge Agreement;

 

(iv)                              the existence, value or condition of, or
failure to perfect its Lien against, any security for or other guaranty of the
Guaranteed Obligations or any action, or the absence of any action, by the
Administrative Agent or any other Secured Party in respect of such security or
guaranty (including, without limitation, the release of any such security or
guaranty);

 

(v)                                 any structural change in, restructuring of
or other similar organizational change of the Borrower, any Guarantor, any other
guarantors or any of their respective Subsidiaries or Affiliates; or

 

(vi)                              any other action or circumstances which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor;

 

4

--------------------------------------------------------------------------------


 

it being agreed by each Guarantor that, subject to the first sentence of
Section 2.2, its obligations under this Guaranty shall not be discharged until
the final indefeasible payment and performance, in full, of the Guaranteed
Obligations (other than (1) contingent indemnification obligations and
(2) obligations and liabilities under Secured Cash Management Agreements or
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) and the termination of
the Commitments.

 

(b)                                 Each Guarantor represents, warrants and
agrees that the Guaranteed Obligations and its obligations under this Guaranty
are not and shall not be subject to any counterclaims, offsets or defenses of
any kind (other than the defense of payment) against the Administrative Agent,
the other Secured Parties or the Borrower whether now existing or which may
arise in the future.

 

(c)                                  Each Guarantor hereby agrees and
acknowledges that the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon this Guaranty, and all dealings
among the Borrower and any of the Guarantors, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
this Guaranty.

 

SECTION 2.5                                             Waivers.

 

(a)                                 To the extent permitted by Applicable Law,
each Guarantor expressly waives all of the following rights and defenses (and
agrees not to take advantage of or assert any such right or defense):

 

(i)                                     any rights it may now or in the future
have under any statute, or at law or in equity, or otherwise, to compel the
Administrative Agent or any other Secured Party to proceed in respect of the
Guaranteed Obligations against the Borrower or any other Person or against any
security for or other guaranty of the payment and performance of the Guaranteed
Obligations before proceeding against, or as a condition to proceeding against,
such Guarantor;

 

(ii)                                  any defense based upon the failure of the
Administrative Agent or any other Secured Party to commence an action in respect
of the Guaranteed Obligations against the Borrower, such Guarantor, any other
guarantor or any other Person or any security for the payment and performance of
the Guaranteed Obligations;

 

(iii)                               any right to insist upon, plead or in any
manner whatever claim or take the benefit or advantage of, any appraisal,
valuation, stay, extension, marshalling of assets or redemption laws, or
exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by such Guarantor of its obligations
under, or the enforcement by the Administrative Agent or the other Secured
Parties of this Guaranty;

 

(iv)                              any right of diligence, presentment, demand,
protest and notice (except as specifically required herein or in the other Loan
Documents) of whatever kind or nature with respect to any of the Guaranteed
Obligations or any requirement that any Secured Party protect, secure, perfect
or insure any Lien or any property subject thereto and waives, to the fullest
extent permitted by Applicable Law, the benefit of all provisions of Applicable
Law which are or might be in conflict with the terms of this Guaranty;

 

(v)                                 any and all right to notice of the creation,
renewal, extension or accrual of any of the Guaranteed Obligations (except as
may be provided in the Credit Agreement) and notice of or

 

5

--------------------------------------------------------------------------------


 

proof of reliance by the Administrative Agent or any other Secured Party upon,
or acceptance of, this Guaranty; and

 

(vi)                              any right of setoff or recoupment or
counterclaim against or in respect of the Guaranteed Obligations.

 

(b)                                 Without limiting the generality of any other
waiver or other provision set forth in this Guaranty, each Guarantor waives all
rights and defenses that such Guarantor may have if all or part of the
Guaranteed Obligations are secured by real property. This means, among other
things:

 

(i)                                     that the Administrative Agent or any
other Secured Party may collect from any Guarantor without first foreclosing on
any real or personal property collateral that may be pledged by such Guarantor,
the Borrower, or any other Guarantor;

 

(ii)                                  that if the Administrative Agent or any
other Secured Party on any real property collateral that may be pledged by any
Guarantor, the Borrower or any other Guarantor:

 

(A)                               the amount of the Guaranteed Obligations or
any obligations of any Guarantor in respect thereof may be reduced only by the
price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price;

 

(B)                               the Administrative Agent may collect from such
Guarantor even if the Administrative Agent or any other Secured Party, by
foreclosing on the real property collateral, has destroyed any right such
Guarantor may have to collect from the Borrower or any other Guarantor.

 

This is an unconditional and irrevocable waiver of any rights and defenses any
Guarantor may have if all or part of the Guaranteed Obligations are secured by
real property. These rights and defenses are based upon Section 580a, 580b,
580d, or 726 of the California Code of Civil Procedure, North Carolina General
Statutes Sections 26-7 and 26-9, and any similar law of New York or any other
jurisdiction.

 

(c)                                  WITHOUT LIMITING THE GENERALITY OF ANY
OTHER WAIVER OR OTHER PROVISION SET FORTH IN THIS GUARANTY, (i) EACH GUARANTOR,
AS APPLICABLE, HEREBY WAIVES, TO THE MAXIMUM EXTENT SUCH WAIVER IS PERMITTED BY
LAW, ANY AND ALL BENEFITS OR DEFENSES ARISING DIRECTLY OR INDIRECTLY UNDER ANY
ONE OR MORE OF CALIFORNIA CIVIL CODE §§ 2787, 2799, 2808, 2815, 2819, 2820,
2821, 2822, 2838, 2839, 2847, 2848, AND 2855, CALIFORNIA CODE OF CIVIL PROCEDURE
§§ 580A, 580B, 580C, 580D, AND 726, AND CHAPTER 2 OF TITLE 14 OF THE CALIFORNIA
CIVIL CODE OR ANY SIMILAR LAWS OF ANY OTHER APPLICABLE JURISDICTION, AND
(ii) EACH GUARANTOR, AS APPLICABLE, HEREBY WAIVES, TO THE MAXIMUM EXTENT SUCH
WAIVER IS PERMITTED BY LAW, ANY AND ALL BENEFITS OR DEFENSES ARISING DIRECTLY OR
INDIRECTLY UNDER ANY ONE OR MORE OF NORTH CAROLINA GENERAL STATUTES
SECTIONS 26-7 AND 26-9 OR ANY SIMILAR LAWS OF ANY OTHER APPLICABLE JURISDICTION.

 

(d)                                 WITHOUT LIMITING THE GENERALITY OF ANY OTHER
WAIVER OR OTHER PROVISION SET FORTH IN THIS GUARANTY, EACH GUARANTOR WAIVES ALL
RIGHTS AND DEFENSES ARISING OUT OF AN ELECTION OF REMEDIES BY THE ADMINISTRATIVE
AGENT OR ANY OTHER SECURED PARTY, EVEN THOUGH SUCH ELECTION OF REMEDIES, SUCH AS
A NONJUDICIAL FORECLOSURE WITH RESPECT TO SECURITY FOR THE GUARANTEED
OBLIGATIONS, HAS DESTROYED SUCH GUARANTOR’S RIGHTS OF

 

6

--------------------------------------------------------------------------------


 

SUBROGATION AND REIMBURSEMENT AGAINST THE BORROWER BY THE OPERATION OF
APPLICABLE LAW, INCLUDING § 580D OF THE CALIFORNIA CODE OF CIVIL PROCEDURE,
NORTH CAROLINA GENERAL STATUTES SECTIONS 26-7 AND 26-9, OR ANY SIMILAR LAWS OF
ANY OTHER APPLICABLE JURISDICTION.

 

(e)                                  Without limiting the generality of any
other waiver or other provision set forth in this Guaranty, each Guarantor
hereby also agrees to the following waivers:

 

(i)                                     The Administrative Agent’s right to
enforce this Guaranty is absolute and is not contingent upon the genuineness,
validity, or enforceability of the Guaranteed Obligations or any of the Loan
Documents. Each Guarantor, as applicable, hereby waives all benefits and
defenses it may have under California Civil Code § 2810, North Carolina General
Statutes Sections 26-7 and 26-9, or any similar laws in any other applicable
jurisdiction, and each Guarantor agrees that the Administrative Agent’s rights
under this Guaranty shall be enforceable even if the Borrower had no liability
at the time of execution of the Loan Documents or the Guaranteed Obligations are
unenforceable in whole or in part, or the Borrower ceases to be liable with
respect to all or any portion of the Guaranteed Obligations.

 

(ii)                                  Each Guarantor, as applicable, hereby
waives all benefits and defenses it may have under California Civil Code § 2809
or any similar laws, North Carolina General Statutes Sections 26-7 and 26-9, or
any similar laws in any other applicable jurisdiction with respect to its
obligations under this Guaranty, and each Guarantor agrees that the
Administrative Agent’s rights under the Loan Documents will remain enforceable
even if the amount guaranteed hereunder is larger in amount and more burdensome
than that for which the Borrower is responsible. The enforceability of this
Guaranty against each Guarantor shall continue until all sums due under the Loan
Documents have been paid in full and shall not be limited or affected in any way
by any impairment or any diminution or loss of value of any security or
collateral for the Borrower’s obligations under the Loan Documents, from
whatever cause, the failure of any security interest in any such security or
collateral or any disability or other defense of the Borrower, any other
Guarantor of the Borrower’s obligations under any other Loan Document, any
pledgor of collateral for any person’s obligations to the Administrative Agent,
or any other Person in connection with the Loan Documents.

 

(iii)                               Each Guarantor, as applicable, hereby waives
all benefits and defenses it may have under California Civil Code §§ 2845, 2849,
and 2850 North Carolina General Statutes Sections 26-7 and 26-9, or any similar
laws of any other applicable jurisdiction with respect to its obligations under
this Guaranty. Each Guarantor hereby waives the right to require the
Administrative Agent to (A) proceed against the Borrower, any guarantor of the
Borrower’s obligations under any Loan Document, any other pledgor of collateral
for any Person’s obligations to the Administrative Agent, or any other Person in
connection with the Guaranteed Obligations; (B) proceed against or exhaust any
other security or collateral that the Administrative Agent may hold; or
(C) pursue any other right or remedy for such Guarantor’s benefit. Each
Guarantor agrees that the Administrative Agent may exercise its right under this
Guaranty without taking any action against the Borrower, any other guarantor of
the Borrower’s obligations under the Loan Documents, any pledgor of collateral
for any Person’s obligations to the Administrative Agent, or any other Person in
connection with the Guaranteed Obligations and without proceeding against or
exhausting any security or collateral that the Administrative Agent holds.

 

(f)                                   The clauses of this Section 2.5 that refer
to certain sections of the California Civil Code and to certain sections of the
North Carolina General Statutes are included in this Guaranty solely out of

 

7

--------------------------------------------------------------------------------


 

an abundance of caution and shall not be construed to mean that any of the
above-referenced provisions of California law or North Carolina law, as the case
may be, are in any way applicable to this Guaranty.

 

(g)                                  Each Guarantor agrees that any notice or
directive given at any time to the Administrative Agent or any other Secured
Party which is inconsistent with any of the foregoing waivers shall be null and
void and may be ignored by the Administrative Agent or such Secured Party, and,
in addition, may not be pleaded or introduced as evidence in any litigation
relating to this Guaranty for the reason that such pleading or introduction
would be at variance with the written terms of this Guaranty, unless the
Administrative Agent and the Required Lenders have specifically agreed otherwise
in writing. The foregoing waivers are of the essence of the transaction
contemplated by the Credit Agreement, the other Loan Documents, the Cash
Management Agreements and the Hedge Agreements and, but for this Guaranty and
such waivers, the Administrative Agent and other Secured Parties would decline
to enter into the Credit Agreement, the other Loan Documents, the Cash
Management Agreements and the Hedge Agreements.

 

SECTION 2.6                                             Modification of Loan
Documents, etc. Neither the Administrative Agent nor any other Secured Party
shall incur any liability to any Guarantor as a result of any of the following,
and none of the following shall impair or release this Guaranty or any of the
obligations of any Guarantor under this Guaranty:

 

(a)                                 any change or extension of the manner, place
or terms of payment of, or renewal or alteration of all or any portion of, the
Guaranteed Obligations;

 

(b)                                 any action under or in respect of the Credit
Agreement, any other Loan Document, any Cash Management Agreement or any Hedge
Agreement in the exercise of any remedy, power or privilege contained therein or
available to any of them at law, in equity or otherwise, or waiver or refraining
from exercising any such remedies, powers or privileges;

 

(c)                                  any amendment to, or modification of, in
any manner whatsoever, any Loan Document, any Cash Management Agreement or any
Hedge Agreement;

 

(d)                                 any extension or waiver of the time for
performance by any Guarantor, any other guarantor, the Borrower or any other
Person of, or compliance with, any term, covenant or agreement on its part to be
performed or observed under a Loan Document, a Cash Management Agreement or a
Hedge Agreement, or waiver of such performance or compliance or consent to a
failure of, or departure from, such performance or compliance;

 

(e)                                  the taking and holding of security or
collateral for the payment of the Guaranteed Obligations or the sale, exchange,
release, disposal of, or other dealing with, any property pledged, mortgaged or
conveyed, or in which the Administrative Agent or the other Secured Parties have
been granted a Lien, to secure any Indebtedness of any Guarantor, any other
guarantor or the Borrower to the Administrative Agent or the other Secured
Parties;

 

(f)                                   the release of anyone who may be liable in
any manner for the payment of any amounts owed by any Guarantor, any other
guarantor or the Borrower to the Administrative Agent or any other Secured
Party;

 

(g)                                  any modification or termination of the
terms of any intercreditor or subordination agreement pursuant to which claims
of other creditors of any Guarantor, any other guarantor or the Borrower are
subordinated to the claims of the Administrative Agent or any other Secured
Party; or

 

8

--------------------------------------------------------------------------------


 

(h)                                 any application of any sums by whomever paid
or however realized to any Guaranteed Obligations owing by any Guarantor, any
other guarantor or the Borrower to the Administrative Agent or any other Secured
Party in such manner as the Administrative Agent or any other Secured Party
shall determine in its reasonable discretion.

 

SECTION 2.7                                             Demand by the
Administrative Agent. In addition to the terms set forth in this Article II and
in no manner imposing any limitation on such terms, if all or any portion of the
then outstanding Guaranteed Obligations are declared to be immediately due and
payable, then the Guarantors shall, upon demand in writing therefor by the
Administrative Agent to the Guarantors, pay all or such portion of the
outstanding Guaranteed Obligations due hereunder then declared due and payable.

 

SECTION 2.8                                             Remedies. Upon the
occurrence and during the continuance of any Event of Default, with the consent
of the Required Lenders, the Administrative Agent may, or upon the request of
the Required Lenders, the Administrative Agent shall, enforce against the
Guarantors their obligations and liabilities hereunder and exercise such other
rights and remedies as may be available to the Administrative Agent hereunder,
under the Credit Agreement, the other Loan Documents, the Cash Management
Agreements, the Hedge Agreements or otherwise.

 

SECTION 2.9                                             Benefits of Guaranty.
The provisions of this Guaranty are for the benefit of the Administrative Agent
and the other Secured Parties and their respective permitted successors,
transferees, endorsees and assigns, and nothing herein contained shall impair,
as between the Borrower and its Subsidiaries, the Administrative Agent and the
other Secured Parties, the obligations of the Borrower and its Subsidiaries
under the Loan Documents, the Cash Management Agreements or the Hedge
Agreements. In the event all or any part of the Guaranteed Obligations are
transferred, endorsed or assigned by the Administrative Agent or any other
Secured Party to any Person or Persons as permitted under the Credit Agreement,
any reference to an “Administrative Agent”, or “Secured Party” herein shall be
deemed to refer equally to such Person or Persons.

 

SECTION 2.10                                      Termination; Reinstatement.

 

(a)                                 Subject to clause (c) below, this Guaranty
shall remain in full force and effect until all the Guaranteed Obligations
(other than (1) contingent indemnification obligations and (2) obligations and
liabilities under Secured Cash Management Agreements or Secured Hedge Agreements
as to which arrangements satisfactory to the applicable Cash Management Bank or
Hedge Bank shall have been made) and all the obligations of the Guarantors shall
have been indefeasibly paid in full in cash and the Commitments terminated.

 

(b)                                 No payment made by the Borrower, any
Guarantor, any other guarantor or any other Person received or collected by the
Administrative Agent or any other Secured Party from the Borrower, any
Guarantor, any other guarantor or any other Person by virtue of any action or
proceeding or any setoff or appropriation or application at any time or from
time to time in reduction of or in payment of the Guaranteed Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the obligations of the
Guarantors or any payment received or collected from such Guarantor in respect
of the obligations of the Guarantors), remain liable for the obligations of the
Guarantors up to the maximum liability of such Guarantor hereunder until the
Guaranteed Obligations (other than (1) contingent indemnification obligations
and (2) obligations and liabilities under Secured Cash Management Agreements or
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) and all the obligations
of the Guarantors shall have been indefeasibly paid in full in cash and the
Commitments terminated.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Each Guarantor agrees that, if any payment
made by the Borrower or any other Person applied to the Guaranteed Obligations
is at any time avoided, annulled, set aside, rescinded, invalidated, declared to
be fraudulent or preferential or otherwise required to be refunded or repaid, or
is repaid in whole or in part pursuant to a good faith settlement of a pending
or threatened avoidance claim, or the proceeds of any Collateral are required to
be refunded by the Administrative Agent or any other Secured Party to the
Borrower, its estate, trustee, receiver or any other Person, including, without
limitation, any Guarantor, under any Applicable Law or equitable cause, then, to
the extent of such payment or repayment, each Guarantor’s liability hereunder
(and any Lien or Collateral securing such liability) shall be and remain in full
force and effect, as fully as if such payment had never been made, and, if prior
thereto, this Guaranty shall have been canceled or surrendered (and if any Lien
or Collateral securing such Guarantor’s liability hereunder shall have been
released or terminated by virtue of such cancellation or surrender), this
Guaranty (and such Lien or Collateral) shall be reinstated in full force and
effect, and such prior cancellation or surrender shall not diminish, release,
discharge, impair or otherwise affect the obligations of such Guarantor in
respect of the amount of such payment (or any Lien or Collateral securing such
obligation).

 

SECTION 2.11                                      Payments. Any payments by the
Guarantors shall be made to the Administrative Agent, to be credited and applied
to the Guaranteed Obligations in accordance with Section 10.4 of the Credit
Agreement, in immediately available Dollars to an account designated by the
Administrative Agent or at the Administrative Agent’s Office or at any other
address that may be specified in writing from time to time by the Administrative
Agent.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Secured Parties to make their respective Extensions
of Credit, Secured Cash Management Agreements and/or Secured Hedge Agreements,
as applicable, to the Borrower or another Credit Party (as the case may be),
each Guarantor hereby represents and warrants to the Administrative Agent and
each Secured Party that each representation and warranty contained in
Article VII of the Credit Agreement relating to such Guarantor is true and
correct as if made by such Guarantor herein.

 

ARTICLE IV
COVENANTS

 

Until the Guaranteed Obligations (other than (1) contingent indemnification
obligations and (2) obligations and liabilities under Secured Cash Management
Agreements or Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank shall have been made) and all
the obligations of the Guarantors shall have been indefeasibly paid in full in
cash and the Commitments terminated each Guarantor covenants and agrees that it
will perform and observe, and cause each of its Subsidiaries to perform and
observe, all of the terms, covenants and agreements set forth in the Loan
Documents that are required to be, or that the Borrower has agreed to cause to
be, performed or observed by such Guarantor or Subsidiary.

 

ARTICLE V
MISCELLANEOUS

 

SECTION 5.1                                             Notices. All notices and
communications hereunder shall be given to the addresses and otherwise made in
accordance with Section 12.1 of the Credit Agreement; provided that notices and
communications to the Guarantors shall be directed to the Guarantors, at the
address of the Borrower set forth in Section 12.1 of the Credit Agreement.

 

10

--------------------------------------------------------------------------------


 

SECTION 5.2                                             Amendments, Waivers and
Consents. None of the terms or provisions of this Guaranty may be waived,
amended, supplemented or otherwise modified, nor any consent be given, except in
accordance with Section 12.2 of the Credit Agreement.

 

SECTION 5.3                                             Expenses;
Indemnification; Waiver of Consequential Damages, etc.

 

(a)                                 The Guarantors shall, jointly and severally,
pay all reasonable out-of-pocket expenses (including, without limitation,
reasonable attorney’s fees and expenses) incurred by the Administrative Agent
and each other Secured Party to the extent the Borrower would be required to do
so pursuant to Section 12.3 of the Credit Agreement.

 

(b)                                 The Guarantors shall, jointly and severally,
pay and indemnify each Indemnitee against Indemnified Taxes and Other Taxes to
the extent the Borrower would be required to do so pursuant to Section 5.11 of
the Credit Agreement.

 

(c)                                  The Guarantors shall, jointly and
severally, indemnify each Indemnitee to the extent the Borrower would be
required to do so pursuant to Section 12.3 of the Credit Agreement.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Guaranty, to the fullest extent permitted by Applicable Law,
each Guarantor agrees that it shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Guaranty, any other
Loan Document, any Cash Management Agreement, any Hedge Agreement or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.

 

(e)                                  No Indemnitee referred to in this
Section 5.3 shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Guaranty, the other Loan Documents, any Cash Management
Agreements, any Hedge Agreements or the transactions contemplated hereby or
thereby.

 

(f)                                   All amounts due under this Section 5.3
shall be payable promptly after demand therefor.

 

(g)                                  Each party’s obligations under this
Section 5.3 shall survive the termination of the Loan Documents and the payment
of the Obligations thereunder.

 

SECTION 5.4                                             Right of Setoff. If an
Event of Default (as defined in the Credit Agreement) shall have occurred and be
continuing, each Secured Party and each of its respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Secured Party
or any such Affiliate to or for the credit or the account of such Guarantor to
the same extent a Lender could do so under Section 12.4 of the Credit Agreement.
The rights of each Secured Party and its respective Affiliates under this
Section 5.4 are in addition to other rights and remedies (including other rights
of setoff) that such Secured Party or its respective Affiliates may have. Each
Secured Party agrees to notify such Guarantor and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

11

--------------------------------------------------------------------------------


 

SECTION 5.5                                             Governing Law;
Jurisdiction; Venue; Service of Process.

 

(a)                                 Governing Law. This Guaranty and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Guaranty and the
transactions contemplated hereby shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

(b)                                 Submission to Jurisdiction. Each Guarantor
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise against the Administrative Agent, or any other Secured Party or any
Related Party of the foregoing, in any way relating to this Guaranty or the
transactions relating hereto in any forum other than the courts of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by Applicable Law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Guaranty or in any other Loan Document shall affect any
right that the Administrative Agent or any other Secured Party may otherwise
have to bring any action, litigation or proceeding relating to this Guaranty or
any other Loan Document against any Guarantor or its Properties in the courts of
any jurisdiction.

 

(c)                                  Waiver of Venue. Each Guarantor irrevocably
and unconditionally waives, to the fullest extent permitted by Applicable Law,
any objection that it may now or hereafter have to the laying of venue of any
action, litigation or proceeding arising out of or relating to this Guaranty or
any other Loan Document in any court referred to in clause (b) of this
Section 5.5. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by Applicable Law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

 

(d)                                 Service of Process. Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 12.1 of the Credit Agreement. Nothing in this Guaranty will affect the
right of any party hereto to serve process in any other manner permitted by
Applicable Law.

 

(e)                                  Appointment of the Borrower as Agent for
the Guarantors. Each Guarantor hereby irrevocably appoints and authorizes the
Borrower to act as its agent for service of process and notices required to be
delivered under this Guaranty or under the other Loan Documents, it being
understood and agreed that receipt by the Borrower of any summons, notice or
other similar item shall be deemed effective receipt by such Guarantor and its
Subsidiaries.

 

SECTION 5.6                                             Waiver of Jury Trial.

 

(a)                                 EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND

 

12

--------------------------------------------------------------------------------


 

(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.6.

 

SECTION 5.7                                             Injunctive Relief. Each
Guarantor recognizes that, in the event such Guarantor fails to perform, observe
or discharge any of its obligations or liabilities under this Guaranty or any
other Loan Document, any remedy of law may prove to be inadequate relief to the
Administrative Agent and the other Secured Parties. Therefore, each Guarantor
agrees that the Administrative Agent and the other Secured Parties, at the
option of the Administrative Agent and the other Secured Parties, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.

 

SECTION 5.8                                             No Waiver by Course of
Conduct, Cumulative Remedies. No course of dealing between any Guarantor, the
Administrative Agent or any Secured Party or their respective agents or
employees shall be effective to change, modify or discharge any provision of
this Guaranty or any other Loan Documents or to constitute a waiver of any Event
of Default. The enumeration of the rights and remedies of the Administrative
Agent and the other Secured Parties set forth in this Guaranty is not intended
to be exhaustive and the exercise by the Administrative Agent and the other
Secured Parties of any right or remedy shall not preclude the exercise of any
other rights or remedies, all of which shall be cumulative, and shall be in
addition to any other right or remedy given hereunder or under the other Loan
Documents or that may now or hereafter exist at law or in equity or by suit or
otherwise. Neither the Administrative Agent nor any other Secured Party shall by
any act (except by a written instrument pursuant to Section 5.2), delay,
indulgence, omission, or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No delay or
failure to take action on the part of the Administrative Agent or any other
Secured Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise of any such
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. A waiver by the Administrative
Agent or any other Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Administrative Agent or such Secured Party would otherwise have on any future
occasion.

 

SECTION 5.9                                             Successors and Assigns.
The provisions of this Guaranty shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns;
except that no Guarantor may assign or otherwise transfer any of its rights or
obligations under this Guaranty without the prior written consent of the
Administrative Agent and the other Secured Parties (except as otherwise provided
by the Credit Agreement).

 

SECTION 5.10                                      All Powers Coupled With
Interest. All powers of attorney and other authorizations granted to the Secured
Parties, the Administrative Agent and any Persons designated by the
Administrative Agent or any other Secured Party pursuant to any provisions of
this Guaranty or any of the other Loan Documents shall be deemed coupled with an
interest and shall be irrevocable so long as any of the Guaranteed Obligations
(other than (1) contingent indemnification obligations and (2) obligations and
liabilities under Secured Cash Management Agreements or Secured Hedge Agreements
as to which arrangements satisfactory to the applicable Cash Management Bank or
Hedge Bank shall have been made) remain unpaid or unsatisfied, any of the
Commitments remain in effect or the Credit Facility has not been terminated.

 

SECTION 5.11                                      Survival of Indemnities.
Notwithstanding any termination of this Guaranty, the indemnities to which the
Administrative Agent and the other Secured Parties are entitled under the
provisions of Section 5.3 and any other provision of this Guaranty and the other
Loan Documents shall

 

13

--------------------------------------------------------------------------------


 

continue in full force and effect and shall protect the Administrative Agent and
the other Secured Parties against events arising after such termination as well
as before.

 

SECTION 5.12                                      Severability of Provisions.
Any provision of this Guaranty or any other Loan Document which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
the remainder of such provision or the remaining provisions hereof or thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

SECTION 5.13                                      Counterparts. This Guaranty
may be executed in any number of counterparts (and by different parties hereto
in separate counterparts), each of which shall constitute an original, but all
of which taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page to this Guaranty or any document or
instrument delivered in connection herewith by facsimile or in electronic (i.e.,
“pdf” or “tif”) form shall be effective as delivery of a manually executed
counterpart of this Guaranty or such other document or instrument, as
applicable.

 

SECTION 5.14                                      Integration. This Guaranty and
the other Loan Documents, and any separate letter agreements with respect to
fees constitute the entire contract of the parties relating to the subject
matter hereof and supersede all previous agreements and understandings, written
or oral, relating to the subject matter hereof. In the event of any conflict
between the provisions of this Guaranty and those of (a) the Credit Agreement,
the provisions of the Credit Agreement shall control, (b) the Collateral
Agreement, the provisions of the Collateral Agreement shall control and (c) any
other Loan Document not referenced in clauses (a) and (b) above, the provisions
of this Guaranty shall control; provided that the inclusion of supplemental
rights or remedies in favor of the Administrative Agent or the other Secured
Parties in any other Loan Document shall not be deemed a conflict with this
Guaranty.

 

SECTION 5.15                                      Advice of Counsel, No Strict
Construction. Each of the parties represents to each other party hereto that it
has discussed this Guaranty with its counsel. The parties hereto have
participated jointly in the negotiation and drafting of this Guaranty. In the
event an ambiguity or question of intent or interpretation arises, this Guaranty
shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Guaranty.

 

SECTION 5.16                                      Acknowledgements. Each
Guarantor hereby acknowledges that:

 

(a)                                 it has received a copy of the Credit
Agreement and has reviewed and understands the same;

 

(b)                                 neither the Administrative Agent nor any
other Secured Party has any fiduciary relationship with or duty to any Guarantor
arising out of or in connection with this Guaranty or any of the other Loan
Documents, and the relationship between the Guarantors, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby or thereby among the Secured Parties or among the Guarantors
and the Secured Parties.

 

14

--------------------------------------------------------------------------------


 

SECTION 5.17                                      Releases.

 

(a)                                 Subject to Section 11.9 of the Credit
Agreement, at such time as the Guaranteed Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) shall have been paid in full in cash and the Commitments have been
terminated, this Guaranty and all obligations (other than those expressly stated
to survive such termination or as may be reinstated after such termination) of
the Administrative Agent and each Guarantor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party.

 

(b)                                 In the event that all the Capital Stock of
any Guarantor owned by the Borrower shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement, then, at the
request of the Borrower and at the expense of the Guarantor, such Guarantor
shall be released from its obligations hereunder; provided that the Borrower
shall have delivered to the Administrative Agent, at least five (5) Business
Days prior to the date of the proposed release, a written request for release
identifying the relevant Guarantor and a description of the sale or other
disposition in reasonable detail, together with a certification by the Borrower
stating that such transaction is in compliance with the Credit Agreement and the
other Loan Documents.

 

SECTION 5.18                                      Additional Guarantors. Each
Subsidiary of the Borrower that is required to become a party to this Guaranty
pursuant to Section 8.14 of the Credit Agreement shall become a Guarantor for
all purposes of this Guaranty upon execution and delivery by such Subsidiary of
a supplement in form and substance satisfactory to the Administrative Agent.

 

SECTION 5.19                                      Secured Parties. Each Secured
Party not a party to the Credit Agreement who obtains the benefit of this
Guaranty shall be deemed to have acknowledged and accepted the appointment of
the Administrative Agent pursuant to the terms of the Credit Agreement, and that
with respect to the actions and omissions of the Administrative Agent hereunder
or otherwise relating hereto that do or may affect such Secured Party, the
Administrative Agent and each of its Affiliates shall be entitled to all the
rights, benefits and immunities conferred under Article XI of the Credit
Agreement.

 

[Signature pages to follow]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Guarantors has executed and delivered this
Subsidiary Guaranty Agreement under seal by their duly authorized officers, all
as of the day and year first above written.

 

SUPREME CORPORATION,

 

SUPREME INDIANA OPERATIONS, INC.,

a Texas corporation, as a Guarantor

 

a Delaware corporation, as a Guarantor

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Matthew W. Long

Name:

Matthew W. Long

 

Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

SUPREME CORPORATION OF GEORGIA,

 

SUPREME CORPORATION OF TEXAS,

a Texas corporation, as a Guarantor

 

a Texas corporation, as a Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Matthew W. Long

 Name:

Matthew W. Long

 

 Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

SUPREME TRUCK BODIES OF CALIFORNIA,

 

SUPREME MID-ATLANTIC CORPORATION,

a California corporation, as a Guarantor

 

a Texas corporation, as a Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Matthew W. Long

 Name:

Matthew W. Long

 

 Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

SC TOWER STRUCTURAL

 

SUPREME\MURPHY TRUCK BODIES, INC.,

LAMINATING, INC., a Texas corporation, as a Guarantor

 

a North Carolina corporation, as a Guarantor

 

 

 

 

 

 

 

 

By:

 /s/ Matthew W. Long

 

By:

/s/ Matthew W. Long

Name:

Matthew W. Long

 

 Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

SUPREME NORTHWEST, L.L.C.,

 

SILVER CROWN, LLC, a Delaware limited

a Texas limited liability company, as a Guarantor

 

liability company, as a Guarantor

 

 

 

 

 

 

 

 

By:

 /s/ Matthew W. Long

 

By:

 /s/ Matthew W. Long

 Name:

Matthew W. Long

 

 Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

Supreme Industries (CF) Subsidiary Guaranty Agreement

 

--------------------------------------------------------------------------------


 

SUPREME MIDWEST PROPERTIES, INC.,

 

SUPREME SOUTHEAST PROPERTIES, INC.,

a Texas corporation, as a Guarantor

 

a Texas corporation, as a Guarantor

 

 

 

 

 

 

 

 

By:

 /s/ Matthew W. Long

 

By:

 /s/ Matthew W. Long

Name:

Matthew W. Long

 

 Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

SUPREME SOUTHWEST PROPERTIES, INC.,

 

SUPREME ARMORED, INC.,

a Texas corporation, as a Guarantor

 

a Texas corporation, as a Guarantor

 

 

 

 

 

 

 

 

By:

 /s/ Matthew W. Long

 

By:

 /s/ Matthew W. Long

Name:

Matthew W. Long

 

 Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

SUPREME WEST PROPERTIES, INC.,

 

SUPREME STB, LLC, a California limited liability

a Texas corporation, as a Guarantor

 

company, as a Guarantor

 

 

 

 

 

 

 

 

By:

 /s/ Matthew W. Long

 

By:

/s/ Herbert M. Gardner

Name:

Matthew W. Long

 

 Name:

Herbert M. Gardner

Title:

Chief Financial Officer

 

Title:

President and Chief Executive Officer

 

Supreme Industries (CF) Subsidiary Guaranty Agreement

 

--------------------------------------------------------------------------------


 

 

Acknowledged by the Administrative Agent as of
the day and year first written above:

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

By:

/s/ David W. O’Neal

 

Name:

David W. O’Neal

 

Title:

Senior Vice President

 

Supreme Industries (CF) Subsidiary Guaranty Agreement

 

--------------------------------------------------------------------------------